Citation Nr: 1145665	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  10-00 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for subluxation of left patella, currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased rating for left knee arthrosis, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from October 1982 to October 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in October 2009.  A statement of the case was issued in November 2009, and a substantive appeal was received in December 2009.  The Veteran appeared at a September 2011 hearing before the Board at the RO.  A transcript is of record.    

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In the present case, the Board does not find an indication in the record that reasonably raised a claim of entitlement to a TDIU.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran was afforded a VA examination in October 2008.  At a September 2011 hearing before the Board at the RO, the Veteran testified that the last VA examination was conducted in the morning, which was when the VA examiner got a picture of the disability when it was the best time of the day, and that his disability worsens later in the day.  When asked if he believed that his knee was more severe since the last examination, the Veteran responded in the affirmative.  The Board notes that in light of the Veteran's assertions that his disability has undergone a further increase in severity since the most recent examination, another VA examination is appropriate.  VAOPGCPREC 11-95 (1995).  

At the aforementioned hearing, the Veteran also testified how he sought the opinion of a private doctor as to whether to undergo surgery.  The Board notes that this treatment record has not been associated with the Veteran's claims file.  While it was discussed at the hearing that this was not an opinion about the condition of the knee, but rather an opinion about surgery, in view of the need to return the case for an examination, action to request the private records is appropriate to ensure that the duty to assist the Veteran is met. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Veteran to identify the private medical physician mentioned at the September 2011 hearing before the Board at the RO, and appropriate action should be taken to obtain treatment records.  

2.  After completion of the above, the Veteran should be scheduled for another VA examination to determine the current severity of his left knee disabilities.  The claims folder must be made available to the examiner and reviewed in conjunction with the examination.  Any medically indicated tests, such as x-rays, should be accomplished.  

Examination findings should be clearly reported to allow for application of VA's rating criteria for left knee disabilities.  The examiner should report range of motion of the left knee and indicate (in degrees) the point at which pain is elicited.  The examiner should also report any additional functional loss due to weakness, fatigue or incoordination, including during flare-ups.  

The examiner should also report whether there is evidence of recurrent subluxation or lateral instability of the left knee and, if so, whether it is slight, moderate or severe.      

3.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issues on appeal.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


